[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________                   FILED
                                                           U.S. COURT OF APPEALS
                                No. 11-13041                 ELEVENTH CIRCUIT
                            Non-Argument Calendar                MAY 23, 2012
                          ________________________                JOHN LEY
                                                                   CLERK

                   D.C. Docket No. 4:10-cr-00054-RH-WCS-12

UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

      versus

MICHAEL WILLIAMS,
                                                          Defendant-Appellant.

                         __________________________

                   Appeal from the United States District Court
                       for the Northern District of Florida
                         _________________________

                                  (May 23, 2012)

Before MARCUS, JORDAN and BLACK, Circuit Judges

PER CURIAM:

      Richard H. Smith, appointed counsel for Michael Lavone Williams in this

direct criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Williams’s conviction and

sentence are AFFIRMED.




                                         2